In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00007-CR


                   FRANK REYNALDO CONTRERAS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
            Trial Court No. B19059-1201, Honorable Edward Lee Self, Presiding

                                  February 26, 2014

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPELL and HANCOCK, JJ.

      Appellant, Frank Reynaldo Contreras, pled guilty to and was convicted of the

offense of driving while intoxicated. On March 14, 2012, appellant was sentenced to

incarceration in the Texas Department of Criminal Justice, Institutional Division, for a

period of eighteen years, fined $5,000, and assessed court costs in the amount of $489.

On that same day, the trial court entered an order to withdraw funds from appellant’s

inmate trust account. On October 12, 2012, appellant filed a letter that appears to have

sought appeal in the district court. However, it appears that this notice of appeal was
not forwarded to the Clerk of this Court. See TEX. R. APP. P. 25.2(e). On January 6,

2014, this Court received a letter from appellant apparently seeking to appeal his

conviction and sentence in the above-identified cause. However, because his letter was

unclear as to which judgment or other appealable order he sought to appeal, we

directed appellant to file an amended notice of appeal. Appellant responded to our

directive and specifically indicated that he seeks to appeal the sentence imposed in trial

court cause number B19059-1201. We dismiss for want of jurisdiction.


       To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. TEX. R. APP. P. 26.2(a). Appellant did not file a motion for new

trial. Therefore, appellant’s notice of appeal was due on April 13, 2012.1 Because

appellant’s notice of appeal was filed six months after the deadline, this Court is without

jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Because this Court is without jurisdiction to address the merits of this appeal, we

have no authority to take any action other than to dismiss the appeal. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at 523. The

Court of Criminal Appeals has recently reiterated that the timely filing of a written notice

of appeal is a jurisdictional prerequisite to appeal. See Castillo v. State, 369 S.W.3d
196, 198 (Tex. Crim. App. 2012).




       1
         Appellant’s October 12, 2012 letter to the trial court indicating his desire to appeal his
conviction and sentence was sufficient to constitute a notice of appeal under Texas Rule of
Appellate Procedure 25.2(c)(2).

                                                2
       As such, we now dismiss the purported appeal for want of jurisdiction.2




                                                   Mackey K. Hancock
                                                       Justice


Do not publish.




       2
          Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2007); Olivo, 918 S.W.2d at 525 n.8
(“the exclusive post-conviction remedy in final felony convictions in Texas courts is through a
writ of habeas corpus pursuant to TEX. CODE CRIM. PROC. [ANN.] art. 11.07.”); Parr v. State, 206
S.W.3d 143, 145 (Tex. App—Waco 2006, no pet.).


                                               3